DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Non-Final Office Action in response to the communication received on January 6, 2022.  
Claim 9 has been amended.  .
Claims 1-20 are pending.

Response to Amendment
Amendments to Claim 9 are acknowledged.  Amendments to Claim 9 are sufficient to overcome the 35 USC 112(d) rejection of Claim 9.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
machine learning module in claims 4, 5, 12, and 16.  The examiner has interpreted the “machine learning module” as the generic placeholder.  This module performs the function of, for instance, being trained to classify data into groups.  The machine learning module is not tied to sufficient structure to carry out this function.  Accordingly, this limitation has been interpreted under 35 USC 112(f).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “machine learning module trained to classify users”, as per claims 4 and 12, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of classifying users is performed by “inputting transaction details collected to the trained machine learning module.”  There is no disclosure of any particular structure, either explicitly or inherently, to perform the classifying.  The use of the term “inputting” is not adequate structure for performing the classifying users because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “inputting” refers to adding the specific data and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation “machine learning module is trained to output a score”, and per claims 5 and 16, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of outputting a score is performed by “calculating.”  There is no disclosure of any particular structure, either explicitly or inherently, to perform the outputting a score.  The use of the term “calculating” is not adequate structure for performing the outputting a score because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “calculating” refers to applying a mathematical formula to data and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 12, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of removing noise from the appearance signals.  The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor had possession of the claimed invention.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-11, 13-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:
collecting,
classifying, 
determining, 
 
Claim 1 is directed to a series of steps for grouping transaction details to classify a user’s transaction risk, which is a fundamental economic principle or practice and thus grouped as a certain method of organizing human interactions.  The mere nominal recitation of processing circuitry does not take the claim out of the method of organizing human interactions.  Thus, the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the additional limitation of the processing circuitry is merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply the abstract idea on a generic computer.  In other words, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) is indicative of ineligible subject matter.  
  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, using processing circuitry for collecting transaction details, classifying a plurality of users, and determining whether a first user is in a specific group, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  In other words, adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) is indicative of ineligible subject matter.   The Claims are ineligible.

Independent Claims 9 and 10 recite a non-transitory computer-readable record medium and a computer apparatus that perform substantially the same steps as Claim 1, and are thus rejected for the same reasons as stated in the rejection of Claim 1.

Dependent Claims 2-3, 6-8 and 18-20 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 2-3, 6-8 and 18-20 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.

Dependent Claims 11, 13-15, and 17 depend from rejected Claim 10 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 11, 13-15, and 17 are rejected for the same reasons as stated in the rejection of Claim 10 from which they depend.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub 2009/0182653 “Zimiles”, in view of US Pat Pub 2020/0184050 “Toth”.

As per Claims 1, 9, and 10, Zimiles discloses a fraudulent financial transaction detection method, non-transitory computer readable record medium, and computer apparatus comprising processing circuitry, the fraudulent financial transaction detection method comprising:
collecting, by the processing circuitry, transaction details from a financial institution (Zimiles: [0024] Account and transactional data is provided for analyses and review.  The data can include information that is captured to evidence a transaction and may include vendor lists, disbursement journals, employee expense reports, account transfers, accounts payable, accounts receivable, invoices, check registers, ledgers, purchase orders, claims and financial records of various parties including transactions with freight forwarders, accounting and law firms, financial institutions, lobbyists, consultants, brokers and distributors); 
classifying, by the processing circuitry, each of a plurality of users into a respective set of groups among a plurality of groups for each of a plurality of transaction action types, the plurality of users corresponding to the transaction details (Zimiles: [0040]-[0041] the transaction can be grouped as a function of the ultimate originator, ultimate beneficiary or both. Identifying and grouping cases based on the ultimate parties involved in the transaction. The cases can be categorized and protocols can be established for the various categories of cases to establish standardization of review).  

Zimiles fails to disclose a fraudulent financial transaction detection method, non-transitory computer readable record medium, and computer apparatus comprising processing circuitry, the fraudulent financial transaction detection method comprising:
determining, by the processing circuitry, whether a first user among the plurality of users is in a risk group based on a first set of groups among the plurality of groups into which the first user is classified.

Toth teaches a fraudulent financial transaction detection method, non-transitory computer readable record medium, and computer apparatus comprising processing circuitry, the fraudulent financial transaction detection method comprising:
determining, by the processing circuitry, whether a first user among the plurality of users is in a risk group based on a first set of groups among the plurality of groups into which the first user is classified (Toth: [0034], implementing advanced user behavioral profiles to control authentication requests. For example, an individual user's behavior profile may capture “normal” historical behavior and associated actions across a defined set of dimensions. Based on user-specific events and/or risk-state information (determined risk group), a request may be allowed, denied, or challenged).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zimiles to include determining that a user is in a risk group as taught by Toth, when implementing fraudulent financial transaction detection as taught by Zimiles with the motivation of providing effective, efficient, scalable, and convenient technical solutions that address and overcome technical problems associated with providing information security and preventing unauthorized access to resources (Toth: [0003]).

As per Claims 2 and 11, Zimiles discloses a fraudulent financial transaction detection method, and computer apparatus, wherein the determining comprises determining whether the first user is in the risk group based on a sum of scores set for the first set of groups (Zimiles: [0029]).  

As per Claims 3 and 15, Zimiles discloses a fraudulent financial transaction detection method, and computer apparatus, wherein the plurality of transaction action types comprise at least two actions among Buy, Sell, Send, Receive, Deposit, Withdrawal, External Send, or External Receive (Zimiles: [0024]).  

As per Claims 4 and 12, Zimiles discloses a fraudulent financial transaction detection method, and computer apparatus, wherein the classifying comprises classifying each of the plurality of users into the respective set of groups by inputting the transaction details to a machine learning module trained to classify users into the plurality of groups for each of the plurality of transaction action types based on corresponding transaction details (Zimiles: [0041]).  

As per Claims 5 and 16, Zimiles discloses a fraudulent financial transaction detection method, and computer apparatus, wherein the machine learning module is trained to output a score for each of the respective set of groups into which the users are classified (Zimiles: [0029]).  

As per Claims 6 and 13, Zimiles discloses a fraudulent financial transaction detection method, and computer apparatus, wherein the classifying comprises: calculating an average value for each of a plurality of transaction action items corresponding to the plurality of transaction action types; and classifying each of the plurality of users into the respective set of groups by clustering the plurality of users based on a distance between a value of each of the plurality of transaction action items and an average value of each of the plurality of transaction action items, the plurality of transaction action items corresponding to a plurality of transaction actions triggered by the plurality of users (Zimiles: [0036]).  

As per Claims 7 and 17, Zimiles discloses a fraudulent financial transaction detection method, and computer apparatus, wherein the classifying further comprises calculating a score of each of the plurality of groups using a distance formula based on the distance and a directivity (Zimiles: [0036]).  

As per Claims 8 and 14, Zimiles discloses a fraudulent financial transaction detection method, and computer apparatus, wherein the classifying comprises classifying the plurality of users into the plurality of groups for each of the transaction action types based on a value of each of a plurality of transaction action items and a standard deviation of each of the plurality of transaction action items, the plurality of transaction action items corresponding to a plurality of transaction actions triggered by the plurality of users (Zimiles: [0036]).

As per Claim 18, Zimiles fails to disclose a fraudulent financial transaction detection method, further comprising: generating a signal indicating that the first user is in the risk group in response to determining the first user is in the risk group.  

Toth teaches a fraudulent financial transaction detection method, further comprising: generating a signal indicating that the first user is in the risk group in response to determining the first user is in the risk group (Toth: [0034]).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zimiles to include blocking a transaction of a user in a risk group as taught by Toth, when implementing fraudulent financial transaction detection as taught by Zimiles with the motivation of providing effective, efficient, scalable, and convenient technical solutions that address and overcome technical problems associated with providing information security and preventing unauthorized access to resources (Toth: [0003]).

As per Claim 19, Zimiles fails to disclose a fraudulent financial transaction detection method, further comprising: causing a requested transaction to be blocked by sending the signal to the financial institution.

Toth teaches a fraudulent financial transaction detection method, further comprising: causing a requested transaction to be blocked by sending the signal to the financial institution (Toth: [0034]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zimiles to include blocking a transaction of a user in a risk group as taught by Toth, when implementing fraudulent financial transaction detection as taught by Zimiles with the motivation of providing effective, efficient, scalable, and convenient technical solutions that address and overcome technical problems associated with providing information security and preventing unauthorized access to resources (Toth: [0003]).

As per Claim 20, Zimiles fails to disclose a fraudulent financial transaction detection method, further comprising: blocking a requested transaction in response to determining the first user is in the risk group.

Toth teaches a fraudulent financial transaction detection method, further comprising: blocking a requested transaction in response to determining the first user is in the risk group (Toth: [0034]).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zimiles to include blocking a transaction of a user in a risk group as taught by Toth, when implementing fraudulent financial transaction detection as taught by Zimiles with the motivation of providing effective, efficient, scalable, and convenient technical solutions that address and overcome technical problems associated with providing information security and preventing unauthorized access to resources (Toth: [0003]).



Response to Arguments
Applicant's arguments filed January 6, 2022 have been fully considered but they are not persuasive.

35 USC 101
Applicant argues that the claims are directed to improves systems and methods for fraudulent financial transaction detection that overcome the problems of the conventional fraudulent financial transition detection systems and methods to at least improve accuracy in determining fraudulent transaction request, and that this is an improvement to a technology or technical field.  The technical field of fraudulent financial transaction detection is found by the office to be a “fundamental economic practice” and thus grouped as a certain method of organizing human interactions.  This is considered an abstract idea.  An improvement to a technical field that is an abstract idea still makes the improvement ineligible under 35 USC 101.  Steps of collecting transaction details and classifying users into groups based on the collected transaction details are merely steps used to accomplish the abstract idea.  They are implemented on generic processing circuitry, and thus only provide implementation by a generic computing structure.  Thus, the claims are ineligible.  

35 USC 103
Applicant argues that neither Zimiles nor Toth describes or suggests as least, “classifying, by the processing circuitry, each of a plurality of users into a respective set of groups among a plurality of groups for each of a plurality of transaction action types, the plurality of users corresponding to the transaction details,” as recited by Claim 1. Zimiles discloses grouping cases based on the ultimate parties involved in the transaction (Zimiles: [0040]).  This is the plurality of users corresponding to the transaction details.  Cases (or transactions) are grouped by the ultimate parties (users) into categories of cases (classifying by transaction action types) to establish standardization of review (Zimiles: [0041]).  Thus, Zimiles discloses classifying each of a plurality of users into a respective set of groups among a plurality of groups for each of a plurality of transaction action types, the plurality of users corresponding to the transaction details.

Applicant argues that neither Zimiles nor Toth describes or suggests as least, “determining, by the processing circuitry, whether a first user among the plurality of users is in a risk group based on a first set of groups among the plurality of groups into which the first user is classified,” as recited by Claim 1.  Toth teaches implementing advanced user behavioral profiles to control authentication requests. For example, an individual user's behavior profile may capture “normal” historical behavior and associated actions across a defined set of dimensions. Based on user-specific events and/or risk-state information (determined risk group), a request may be allowed, denied, or challenged (Toth: [0034]).  Thus, Toth teaches determining whether a first user among the plurality of users is in a risk group based on a first set of groups among the plurality of groups into which the first user is classified.

Applicant argues that neither Zimiles nor Toth describes or suggests as least, “determining whether the first user is in the risk group based on a sum of scores set for the first set of groups,” as recited by Claim 2.  Zimiles discloses a rule score, scored hits, and total score are used to identify compliance with a rule (Zimiles: [0029]).  This coupled with the classification of a user into groups as taught by Zimiles in [0040]-[0041], discloses that the total score for the risk user classified group of Zimiles is a sum of scores set for the first set of groups.

Applicant argues that neither Zimiles nor Toth describes or suggests as least, “calculating an average value for each of a plurality of transaction action items corresponding to the plurality of transaction action types; and classifying each of th e plurality of users into respective set of groups by clustering the plurality of users based on a distance between a value of each of the plurality of transaction action items and an average value of each of the plurality of transaction action items, the plurality of transaction action items corresponding to a plurality of transaction actions triggered by the plurality of users,” as recited by Claim 6. Zimiles discloses an analysis of similarly situated transactions may provide an average value and the threshold can be set at some standard deviation form the average value (Zimiles: [0036]).  The standard deviation from the average value is understood to be a distance between a value of each of the plurality of transaction items and an average value of each of the plurality of action items.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             

/FAHD A OBEID/           Supervisory Patent Examiner, Art Unit 3687